2014 IL 116642



                                      IN THE
                                 SUPREME COURT
                                        OF
                               THE STATE OF ILLINOIS



                                 (Docket Nos. 116642, 116696 cons.)

           THE PEOPLE OF THE STATE OF ILLINOIS ex rel. LISA MADIGAN etc.,
            Appellant, v. ILLINOIS COMMERCE COMMISSION, et al., Appellees.



                                  Opinion filed November 20, 2014.



        JUSTICE KARMEIER delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Burke, and Theis
     concurred in the judgment and opinion.



                                              OPINION

¶1       At issue in this appeal is whether the appellate court erred when it dismissed the
     State’s petition for direct review of an order by the Illinois Commerce Commission on
     the grounds that the State’s notice of appeal was untimely and therefore insufficient to
     invoke the appellate court’s jurisdiction. 2013 IL App (1st) 122981-U. Although the
     State complied with the 35-day filing period specified by section 10-201(a) of the
     Public Utilities Act (220 ILCS 5/10-201(a) (West 2010)), the appellate court believed
     separation of powers considerations required that controlling effect be given instead to
     Supreme Court Rule 335(i) (Ill. S. Ct. R. 335(i) (eff. Feb. 1, 1994)), which incorporates
     by reference Supreme Court Rule 303 (Ill. S. Ct. R. 303 (eff. June 4, 2008)). Under
     Rule 303(a) (Ill. S. Ct. R. 303(a) (eff. June 4, 2008)), the deadline for filing a notice of
     appeal is only 30 days, a deadline the State did not meet. The State petitioned for leave
     to appeal (Ill. S. Ct. R. 315 (eff. July 1, 2013)). The Illinois Commerce Commission
     filed a separate petition to appeal as a matter of right (Ill. S. Ct. R. 317 (eff. July 1,
     2006)) or, in the alternative for leave to appeal (Ill. S. Ct. R. 315 (eff. July 1, 2013)).
     We allowed both parties’ petitions and consolidated the cases. We now reverse and
     remand to the appellate court for further proceedings.



¶2                                        BACKGROUND

¶3       In 2009, the Illinois American Water Company (IAWC) petitioned the Illinois
     Commerce Commission (Commission) pursuant to the Public Utilities Act (220 ILCS
     5/1-101 et seq. (West 2010)) for approval of its annual reconciliation of purchased
     water and purchased sewage treatment surcharges. See 83 Ill. Adm. Code 655.50
     (2001); 220 ILCS 5/9-220.2 (West 2010). The State sought and was granted leave to
     intervene in the proceeding. By order dated July 31, 2012, the Commission approved
     the reconciliation subject to certain modifications. The State asked for rehearing. The
     Commission denied that request in an order entered by the Commission on September
     11, 2012.

¶4      Under section 10-201(a) of the Public Utilities Act (220 ILCS 5/10-201(a) (West
     2010)), the State had 35 days from denial of rehearing to appeal the Commission’s
     decision to the appellate court. That placed the deadline for filing the notice of appeal at
     October 16. According to the record, the notice of appeal was duly filed on that date.

¶5       After the notice of appeal was filed, the case proceeded normally. The record was
     filed, a briefing schedule was set, and briefs were filed. Once the briefs were in, the
     appellate court determined that the matter could be disposed of without oral argument
     on the grounds that no substantial question was presented. Ill. S. Ct. R. 352(a) (eff. Feb.
     6, 2013). Shortly thereafter, it entered a summary order pursuant to Supreme Court
     Rule 23(c)(1) (Ill. S. Ct. R. 23(c)(1) (eff. July 1, 2011)), dismissing the appeal for lack
     of jurisdiction on the grounds that the notice of appeal had not been timely filed.
     Invoking two prior appellate court cases which had opined that the provisions of
     section 10-201(a) of the Public Utilities Act were unconstitutional based on separation
     of powers principles, the appellate court determined that under Supreme Court Rule
     335(i)(1) (Ill. S. Ct. R. 335(i)(1) (eff. Feb. 1, 1994)), the notice of appeal should have
     been filed, instead, within the shorter 30-day deadline set forth in Supreme Court Rule
     303(a) (Ill. S. Ct. R. 303(a) (eff. June 4, 2008)). Under that deadline, the State’s notice
     of appeal came five days too late. See 2013 IL App (1st) 122981-U, ¶¶ 2-3.



                                                  -2-
¶6        The State and the Commission each petitioned for rehearing. When rehearing was
       denied, they petitioned our court for review. We granted both parties’ petitions and
       consolidated the proceedings for briefing, argument and decision.



¶7                                             ANALYSIS

¶8        The standard of review is undisputed. Whether the appellate court erred in
       dismissing the appeal for lack of jurisdiction on the grounds that it was untimely and
       whether section 10-201(a) of the Public Utilities Act is constitutional are both
       questions of law which we review de novo. Board of Education of Roxana Community
       School District No. 1 v. Pollution Control Board, 2013 IL 115473, ¶ 17; Irwin
       Industrial Tool Co. v. Department of Revenue, 238 Ill. 2d 332, 340 (2010).

¶9         In undertaking our review, we begin with the provisions of the Illinois Constitution
       itself. That document grants an appeal as a matter of right from all final judgments of
       the circuit court. Ill. Const. 1970, art. VI, § 6. It does not, however, confer any right to
       judicial review of final administrative decisions. The courts of this state are only
       empowered to review administrative actions “as provided by law.” Ill. Const. 1970, art.
       VI, § 6 (appellate court), § 9 (circuit court); see ESG Watts, Inc. v. Pollution Control
       Board, 191 Ill. 2d 26, 29 (2000).

¶ 10        When the legislature has, through law, prescribed procedures for obtaining judicial
       review of an administrative decision, a court is said to exercise “special statutory
       jurisdiction” when it reviews an administrative decision pursuant to the statutory
       scheme. Id. at 30; People ex rel. Madigan v. Illinois Commerce Comm’n, 231 Ill. 2d
370, 387 (2008). Special statutory jurisdiction is limited to the language of the act
       conferring it. Town & Country Utilities, Inc. v. Illinois Pollution Control Board, 225
Ill. 2d 103, 122 (2007). A court has no powers from any other source. Collinsville
       Community Unit School District No. 10 v. Regional Board of School Trustees, 218 Ill.
2d 175, 181-82 (2006). A party seeking to invoke a court’s special statutory jurisdiction
       must therefore comply strictly with the procedures prescribed by the statute. Id. at 182;
       Ultsch v. Illinois Municipal Retirement Fund, 226 Ill. 2d 169, 178 (2007). If the mode
       of procedure prescribed by statute is not strictly pursued, no jurisdiction is conferred on
       the court to review it. Fredman Brothers Furniture Co. v. Department of Revenue, 109
Ill. 2d 202, 210 (1985).



                                                    -3-
¶ 11       The procedures governing appeals from final administrative decisions and orders of
       the Commission differ depending on the nature of the proceeding. When the decision
       or order is entered by the Commission under the Electric Supplier Act (220 ILCS 30/1
       et seq. (West 2010)) or the Illinois Commercial Relocation of Trespassing Vehicles
       Law (625 ILCS 5/18a-100 et seq. (West 2010)), the appeal is “in accordance with the
       Administrative Review Law” (735 ILCS 5/3-103 et seq. (West 2010)). If the appeal is
       from a decision or order entered by the Commission pursuant to the Illinois
       Commercial Transportation Law (625 ILCS 5/18c-1101 et seq. (West 2010)) or the
       Public Utilities Act (220 ILCS 5/1-101 et seq. (West 2010)), it is controlled instead by
       the terms of those particular statutes. 83 Ill. Adm. Code 200.890(a) (1996).

¶ 12       Because this was a proceeding under the Public Utilities Act, the appeal was
       governed by section 10-201 of that statute (220 ILCS 5/10-201 (West 2010)). Section
       10-201(a) expressly provides that any person or corporation affected by a rule,
       regulation, order or decision of the Commission may appeal to the appellate court
       “[w]ithin 35 days from the date that a copy of the order or decision sought to be
       reviewed was served upon the party affected by any order or decision of the
       Commission refusing an application for a rehearing of any rule, regulation, order or
       decision of the Commission, including any order granting or denying interim rate
       relief, or within 35 days from the date that a copy of the order or decision sought to be
       reviewed was served upon the party affected by any final order or decision of the
       Commission upon and after a rehearing of any rule, regulation, order or decision of the
       Commission, including any order granting or denying interim rate relief.” 220 ILCS
       5/10-201(a) (West 2010). Under the precedent of this court set forth above governing
       special statutory jurisdiction, this 35-day statutory period was controlling. There is no
       dispute that the State filed its appeal within the statutory period. The appeal was
       therefore timely.

¶ 13       In reaching a contrary conclusion, the appellate court took the view that separation
       of powers principles required that the statutory appeal period yield to the shorter appeal
       period specified in Supreme Court Rule 303(a) (Ill. S. Ct. R. 303(a) (eff. June 4, 2008)),
       which is among the general appeal rules incorporated by reference into Supreme Court
       Rule 335 (Ill. S. Ct. R. 335 (eff. Feb. 1, 1994)) governing direct review of
       administrative orders by the appellate court. The appellate court was mistaken. It is true
       our court has concurrent constitutional authority with the General Assembly to
       promulgate rules concerning direct appellate court review of administrative decisions.
       It is also the case that the rules of our court control appellate court review of
       administrative decisions in the absence of an explicit exercise of rulemaking authority
                                                    -4-
       by the legislature or in those situations were a rule enacted by the legislature is in direct
       conflict with a rule promulgated by our court. County of Cook, Cermak Health Services
       v. Illinois State Local Labor Relations Board, 144 Ill. 2d 326, 334-35 (1991). We have
       never suggested, however, that Supreme Court Rule 335 requires courts to give
       controlling effect to the 30-day appeal period in Supreme Court Rule 303(a) whenever
       review of administrative orders lies with the appellate court.

¶ 14       Supreme Court Rule 335(i)(1) provides simply that certain Supreme Court rules,
       including Rule 303(a)’s 30-day filing period (Ill. S. Ct. R. 303(a) (eff. June 4, 2008)),
       apply to administrative review by the appellate court “[i]nsofar as appropriate.” Ill. S.
       Ct. R. 335(i)(1) (eff. Feb. 1, 1994). We have found it appropriate for courts to apply the
       30-day deadline set forth in Rule 303(a) when the legislature has failed to explicitly
       state a time within which administrative review in the appellate court must be
       commenced. County of Cook, Cermak Health Services, 144 Ill. 2d at 334-35; Central
       City Education Ass’n v. Illinois Educational Labor Relations Board, 149 Ill. 2d 496,
       533 (1992). At the same time, however, we have made clear that if the legislature
       wished to enact its own time period for seeking appeal of administrative decisions by
       the appellate court, it had the authority to do so. Id. We could not conclude otherwise
       without running afoul of the principles of special statutory jurisdiction.

¶ 15       As noted earlier in this opinion, and as we pointed out in County of Cook, Cermak
       Health Services, 144 Ill. 2d at 334, the Public Utilities Act is one of the statutes where
       the General Assembly has elected to take that course and explicitly state the period for
       seeking direct appellate review. Because of this explicit statement, we do not have a
       situation where resort to the general deadline specified in Rule 303(a) is necessary or
       appropriate within the meaning of Rule 335. The statutory period set forth in section
       10-201(a) of the Public Utilities Act controls and should have been given effect by the
       appellate court.

¶ 16       Consumers Gas Co. v. Illinois Commerce Comm’n, 144 Ill. App. 3d 229 (1986),
       one of the two appellate court cases on which the appellate court here relied, does not
       support a contrary position. In Consumers Gas Co., a panel of the Fifth District
       Appellate Court did declare section 10-201 of the Public Utilities Act to be invalid to
       the extent that it conflicted with Supreme Court Rule 335. Id. at 236. It is important to
       note, however, that the point of contention in that case pertained to differences with
       respect to where a notice of appeal should be filed in administrative review cases and
       on whom the notice be served. The validity of section 10-201’s 35-day statutory
       deadline for filing appeals was not at issue. Indeed, it could not have been at issue
                                                     -5-
       because, at the time, the deadline imposed by the statute was identical to one set forth in
       our rules: 30 days. Id. at 234. We note, moreover, that in formulating its analysis, the
       appellate court completely overlooked the principles of special statutory jurisdiction
       which apply where, as here, review is sought of administrative action.

¶ 17       Kreutzer v. Illinois Commerce Comm’n, 404 Ill. App. 3d 791 (2010), the second
       appellate court opinion on which the appellate court here relied, is similarly inapposite.
       Although the version of the Public Utilities Act involved in that case included the same
       35-day filing deadline as the current law, the validity of that deadline was not at issue
       and, as in Consumers Gas Co., 144 Ill. App. 3d 229, principles of special statutory
       jurisdiction were not taken into account.



¶ 18                                         CONCLUSION

¶ 19       For the foregoing reasons, the appellate court erred when it concluded that
       separation of powers principles required the timeliness of the State’s notice of appeal to
       be judged by the 30-day period set forth in Supreme Court Rule 303(a) rather than the
       longer 35-day appeal period specified by the legislature in section 10-201(a) of the
       Public Utilities Act. Section 10-201(a) controlled, and the deadline imposed by that
       provision was met. The judgment of the appellate court dismissing the State’s appeal
       for lack of jurisdiction on the grounds that it was untimely is therefore reversed, and the
       cause is remanded for further proceedings consistent with this opinion.



¶ 20      Reversed and remanded.




                                                    -6-